Title: From George Washington to William Blount, 1 February 1797
From: Washington, George
To: Blount, William,Cocke, William


                        
                            Gentlemen, 
                            February 1st 1797.
                        
                        Some days ago I recd a letter from you with enclosure, recommending John
                            Rhea Esqr. for District Judge, of the District of Tennessee. The Act for establishing that
                            Office, having now obtained all the requie forms, the nomination of a character to fill
                            it has become necessary: but before I proceed to it, I wish to know what specific
                            objections, if any, there are to Mr Dd Campbell, who has been one of the Judges under the
                            authority of the United States for that District since the establishment of the Government
                            therein; who came very highly recommended to me for his integrity
                            and fit abilities for that Office—and against whom, no
                            impeachment of his conduct has come to my knowledge. With respect I am—Gentn Your Most Obedt
                            Servt
                        
                            Go: Washington
                            
                    